   Case: 1:20-cv-04699 Document #: 130 Filed: 03/01/21 Page 1 of 2 PageID #:2374




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 IN RE: TIKTOK, INC.,                             MDL No. 2948
 CONSUMER PRIVACY
 LITIGATION,                                      Master Docket No. 20-cv-4699

                                                  Judge John Z. Lee

                                                  Magistrate Judge Sunil R. Harjani

 This Document Relates to All Cases


    MOTION FOR LEAVE TO FILE EXHIBIT A TO DECLARATION OF STEVEN
                WEISBROT, ESQ. OF ANGEION GROUP LLC
    RE: ESTIMATED COSTS OF NOTICE AND ADMINISTRATION UNDER SEAL

       Pursuant to Local Rule 26.2, Plaintiffs’ Co-Lead Counsel respectfully moves for leave to

file Exhibit A to the Declaration of Steven Weisbrot, Esq. Of Angeion Group LLC Re: Estimated

Costs Of Notice And Administration (“Second Weisbrot Declaration”) under seal. In support

thereof, Co-Lead Counsel states as follows:

       1.      On February 25, 2021, Plaintiffs’ Co-Lead Counsel filed their Motion For

Preliminary Approval of Class Settlement.

       2.      On March 1, 2021, Plaintiffs’ Co-Lead Counsel filed the Second Weisbrot

Declaration to provide the Court with an estimate of notice and administration costs. The

publicly filed declaration includes a breakdown of notice and administration costs per class

member and per claim – at both the notice and administration phase of the settlement -- using

Plaintiffs’ estimated claim filing percentages.

       3.      Exhibit A to the Second Weisbrot Declaration is Angeion’s comprehensive cost

estimate, which contains the detailed breakdown of the costs per line item, such as “email blast

setup fee” and cost to respond to individual requests for long-form notice. This pricing is
   Case: 1:20-cv-04699 Document #: 130 Filed: 03/01/21 Page 2 of 2 PageID #:2375




proprietary and the types of line items on which third party notice and settlement administrators

compete. Accordingly, Angeion has requested that the detailed cost estimate be submitted under

seal.

        4.     Defense counsel does not object to this request.

        WHEREFORE, Plaintiffs’ Co-Lead Counsel respectfully requests that the Court grant

their request for leave to file Exhibit A to the Declaration of Steven Weisbrot, Esq. Of Angeion

Group LLC Re: Estimated Costs Of Notice And Administration under seal.

Dated: March 1, 2021                         Respectfully Submitted,

                                             By: /s/ Katrina Carroll
                                             Katrina Carroll
                                             CARLSON LYNCH, LLP
                                             111 W. Washington St.
                                             Suite 1240
                                             Chicago IL 60602
                                             312.750.1265
                                             kcarroll@carlsonlynch.com

                                             By: /s/ Elizabeth A. Fegan
                                             Elizabeth A. Fegan
                                             FEGAN SCOTT LLC
                                             150 S. Wacker Dr., 24th Floor
                                             Chicago, IL 60606
                                             Ph: 312.741.1019
                                             Fax: 312.264.0100
                                             beth@feganscott.com

                                             By: /s/ Ekwan Rhow
                                             Ekwan Rhow
                                             BIRD, MARELLA, BOXER, WOLPERT,
                                             NESSIM, DROOKS, LINCENBERG & RHOW,
                                             P.C.
                                             1875 Century Park East, 23rd Floor
                                             Los Angeles, CA 90067
                                             (310) 201-2100
                                             erhow@birdmarella.com

                                             Plaintiffs’ Co-Lead Counsel



                                                2
